                        Case 18-10512-KBO              Doc 2279         Filed 01/27/21         Page 1 of 10




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


              In re:                                                       Chapter 11

              Zohar III, Corp., et al.1                                    Case No. 18-10512 (KBO)

                                Debtors.                                   Jointly Administered


              BLANK ROME LLP, FFP (CAYMAN)
              LIMITED, MAPLES AND CALDER
              MAPLESFS LIMITED, MORRIS,
              NICHOLS, ARSHT & TUNNEL LLP,
              GARY NEEMS, and QUINN EMANUEL
              URQUHART & SULLIVAN LLP,

                                Plaintiffs,
                                                                           Adv. Proc. No. 19-50273 (KBO)
                                          v.

              ZOHAR CDO 2003-1 CORP. and
              ZOHAR CDO 2003-1 LIMITED,

                                 Defendants



                                                 CERTIFICATE OF SERVICE

                       I, Chad Corazza, hereby certify that on January 25, 2021, I caused a copy of the

             foregoing document, Notice of Agenda of Matters Scheduled for Telephonic Hearing on

             January 27, 2021 at 10:00 a.m. (ET) [Docket No. 2270/60], to be served upon the below

             counsel in the manner indicated below:




              1
                The Debtors, and, where applicable, the last four digits of each of their respective tax identification numbers
             are, as follows: Zohar III, Corp., (9612), Zohar II 2005-I, Corp. (4059), Zohar CDO 2003-1, Corp., (3724), Zohar
             III, Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’
             address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.

27645998.1
                   Case 18-10512-KBO     Doc 2279   Filed 01/27/21   Page 2 of 10




       Norman L. Pernick, Esq.                        Randy M. Mastro, Esq.
       Cole Schotz P.C.                               Matt J. Williams, Esq.
       500 Delaware Avenue, Suite 1410                Mary Beth Maloney, Esq.
       Wilmington, DE 19801                           Gibson, Dunn & Crutcher LLP
       npernick@coleschotz.com                        200 Park Avenue
       (Patriarch Entities)                           New York, NY10166-0193
       Email                                          rmastro@gibsondunn.com
                                                      mjwilliams@gibsondunn.com
                                                      mmaloney@gibsondunn.com
                                                      (Patriarch Entities)
                                                      Email

       Robert Klyman, Esq.                            Monica K. Loseman, Esq.
       Gibson, Dunn & Crutcher LLP                    Gibson, Dunn & Crutcher LLP
       333 South Grand Avenue                         1801 California Street, Suite 4200
       Los Angeles, CA 90071-3197                     Denver, CO 80202-2642
       rklyman@gibsondunn.com                         mloseman@gibsondunn.com
       (Patriarch Entities)                           (Patriarch Entities)
       Email                                          Email


       Kenneth J. Nachbar, Esq.                       Michael Carlinksy, Esq.
       Robert J. Dehney, Esq.                         Jonathan E. Pickhardt, Esq.
       Megan Ward Cascio, Esq.                        Benjamin Finestone, Esq.
       Matthew B. Harvey, Esq.                        Ellison Ward Merkel, Esq.
       Lauren Neal Bennett, Esq.                      Blair Adams, Esq.
       Morris Nichols Arsht & Tunnell                 Quinn Emanuel Urquhart & Sullivan, LLP
       1201 North Market Street, 16th Floor           51 Madison Avenue, 22nd Floor
       P.O. Box 1347                                  New York, NY 10010
       Wilmington, DE 19899-1347                      michaelcarlinsky@quinnemanuel.com
       knachbar@mnat.com                              jonpickhardt@quinnemanuel.com
       rdehney@mnat.com                               benjaminfinestone@quinnemanuel.com
       mcascio@mnat.com                               ellisonmerkel@quinnemanuel.com
       mharvey@mnat.com                               blairadams@quinnemanuel.com
       lbennett@mnat.com                              (Alvarez & Marsal Zohar Management, LLC)
       (Alvarez & Marsal Zohar Management, LLC)       Email
       Email




27645998.1
                    Case 18-10512-KBO        Doc 2279   Filed 01/27/21   Page 3 of 10


       Gregory M. Petrick, Esq.                           Brian J. Lohan, Esq.
       Jonathan M. Hoff, Esq.                             Ginger Clements, Esq.
       Ingrid Bagby, Esq.                                 Arnold & Porter Kaye Scholer LLP
       Michele C. Maman, Esq.                             70 West Madison Street, Suite 4200
       Cadwalader, Wickersham & Taft LLP                  Chicago, IL 60602-4231
       200 Liberty Street                                 brian.lohan@arnoldporter.com
       New York, NY 10281                                 ginger.clements@arnoldporter.com
       gregory.petrick@cwt.com                            (Certain Holders of Notes Issued by Zohar III,
       jonathan.hoff@cwt.com                              Limited)
       ingrid.bagby@cwt.com                               Email
       michele.maman@cwt.com
       (MBIA Insurance Company)
       Email

       Internal Revenue Service                           Secretary of State
       Centralized Insolvency Operation                   Corporations Franchise Tax
       2970 Market Street                                 P.O. Box 898
       P.O. Box 7346                                      Dover, DE 19903
       Philadelphia, PA 19101-7346                        (Secretary of State)
       (Internal Revenue Service)                         First Class Mail
       First Class Mail

       Secretary of Treasury                              Michael B. Mukasey, Esq.
       Attn: Bankruptcy Department                        U.S. Attorney General
       820 Silver Lake Blvd., Suite 100                   Department of Justice
       Dover, DE 19904                                    Commerical Litigation Branch
       (Secretary of Treasury)                            950 Pennsylvania Avenue, N.W.
       First Class Mail                                   Washington, DC 20530-0001
                                                          (U.S. Attorney General)
                                                          First Class Mail

       Ellen W. Slights, Esq.                             Securities & Exchange Commission
       Assistant United States Attorney                   Secretary of Treasury
       U.S. Attorney’s Office                             100 F Street, NE
       1007 North Orange Street, Suite 700                Washington, DC 20549
       P.O. Box 2046                                      (Securities & Exchange Commission)
       Wilmington, DE 19899-2046                          secbankruptcy@sec.gov
       ellen.slights@usdoj.gov                            Email
       (U.S. Attorney’s Office)
       Email




27645998.1
                     Case 18-10512-KBO       Doc 2279   Filed 01/27/21    Page 4 of 10


       Securities & Exchange Commission                   Delaware Attorney General
       Attn: Bankruptcy Department                        Attn: Bankruptcy Department
       Brookfiled Place                                   Carvel State Office Building
       200 Vesey Street, Suite 400                        820 N. French Street, 6th Floor
       New York, NY 10281-1022                            Wilmington, DE 19801
       bankruptcynoticeschr@sec.gov                       (Delaware Attorney General)
       nyrobankruptcy@sec.gov                             Hand Delivery
       (Securities & Exchange Commission)
       Email

       Juliet M. Sarkessian, Esq.                         Delaware Division of Revenue
       Office of the United States Trustee                Attn: Zillah Frampton
       U.S. Department of Justice                         820 N. French Street
       844 King Street, Suite 2207                        Wilmington, DE 19801
       Lockbox #15                                        (Delaware Division of Revenue)
       Wilmington, DE 19801                               Hand Delivery
       brya.keilson@usdoj.gov
       Richard.Schepacarter@usdoj.gov
       (U.S. Trustee)
       Email

       U.S. Bank National Association                     John W. Weiss, Esq.
       Attn: CDO Group-Ref.: Zohar III, Limited           Brett D. Jaffe, Esq.
       190 LaSalle St., 8th Floor                         Alexander Lorenzo, Esq.
       Chicago, IL 60603                                  Elizabeth Buckel, Esq.
       (U.S. Bank National Association)                   Alston & Bird LLP
       First Class Mail                                   90 Park Avenue, 15th Floor
                                                          New York, NY 10016-1387
                                                          john.weiss@alston.com
                                                          brett.jaffe@alston.com
                                                          alexander.lorenzo@alston.com
                                                          elizabeth.buckel@alston.com
                                                          (U.S. Bank National Assocation)
                                                          Email

       Elizabeth LaPuma, Esq.                             Alvarez & Marsal Zohar Management, LLC
       Alvarez & Marsal Zohar Management, LLC             Attention: General Counsel
       600 Madison Ave.                                   600 Madison Ave.
       New York, NY 10022                                 New York, NY 10022
       elapuma@alvarezandmarsal.com                       (Alvarez & Marsal Zohar Management, LLC)
       (Alvarez & Marsal Zohar Management, LLC)           First Class Mail
       Email




27645998.1
                     Case 18-10512-KBO        Doc 2279   Filed 01/27/21   Page 5 of 10


       Jonathan T. Edwards, Esq.                           Laura Davis Jones, Esq.
       Alston & Bird LLP                                   Timothy P. Cairns, Esq.
       One Atlantic Center                                 Pachulski Stang Ziehl & Jones, LLP
       1201 West Peachtree Street                          919 N. Market Street, 17th Floor
       Atlanta, GA 30309-3424                              P.O. Box 8705
       jonathan.edwards@alston.com                         Wilmington, DE 19899-87055
       (U.S. Bank National Assocation)                     ljones@pszjlaw.com
       Email                                               tcairns@pszjlaw.com
                                                           (MBIA Insurance Company)
                                                           Email

       James D. Herschlein Esq.                            Matthew P. Ward, Esq.
       Jeffrey A. Fuisz, Esq.                              Morgan L. Patterson, Esq.
       Erik Walsh, Esq.                                    Womble Bond Dickinson (US) LLP
       Arnold & Porter Kaye Scholer LLP                    222 Delaware Avenue, Suite 1501
       250 West 55th Street                                Wilmington, DE 19801
       New York, NY 10119-9710                             matthew.ward@wbd-us.com
       james.herschlein@arnoldporter.com                   morgan.patterson@wbd-us.com
       jeffrey.fuisz@arnoldporter.com                      (Certain Holders of Notes Issued by Zohar III,
       erik.walsh@arnoldporter.com                         Limited)
       (Certain Holders of Notes Issued by Zohar III,      Email
       Limited)
       Email

       Josef W. Mintz, Esq.                                Rick Antonoff, Esq.
       Blank Rome LLP                                      Blank Rome LLP
       1201 N. Market Street, Suite 800                    1271 Avenue of the Americas
       Wilmington, DE 19801                                New York, NY 10020
       mintz@blankrome.com                                 rantonoff@blankrome.com
       (Blank Rome LLP)                                    (Blank Rome LLP)
       Email                                               Email

       Joseph J. Farnan, Jr., Esq.                         Mark D. Collins, Esq.
       Farnan LLP                                          Brett M. Haywood, Esq.
       919 North Market Street, 12th Floor                 Richards, Layton & Finger, P.A.
       Wilmington, DE 19801                                One Rodney Square
       farnan@farnanlaw.com                                920 North King Street
       (Independent Director)                              Wilmington, DE 19801
       Email                                               collins@rlf.com
                                                           haywood@rlf.com
                                                           (Ankura Trust)
                                                           Email




27645998.1
                    Case 18-10512-KBO    Doc 2279   Filed 01/27/21   Page 6 of 10


       Dennis F. Dunne, Esq.                          Debora A. Hoehne, Esq.
       Andrew Harmeyer, Esq.                          Michael Godbe, Esq.
       Milbank, Tweed, Hadley & McCloy LLP            Weil, Gotshal & Manges LLP
       55 Hudson Yards                                767 Fifth Avenue
       New York, NY 10001                             New York, NY 10153
       ddunne@milbank.com                             debora.hoehne@weil.com
       aharmeyer@milbank.com                          michael.godbe@weil.com
       (Ankura Trust)                                 (Culligan)
       Email                                          Email

       Zachary I. Shapiro, Esq.                       Justin R. Alberto, Esq.
       Brendan J. Schlauch, Esq.                      Daniel N. Brogan, Esq.
       Richards, Layton & Finger, P.A.                Sophie E. Macon, Esq.
       One Rodney Square                              Bayard, P.A.
       920 North King Street                          600 North King Street, Suite 400
       Wilmington, DE 19801                           Wilmington, DE 19801
       shapiro@rlf.com                                jalberto@bayardlaw.com
       schlauch@rlf.com                               dbrogan@bayardlaw.com
       (Culligan)                                     smacon@bayardlaw.com
       Email                                          (Dura)
                                                      Email

       James H.M. Sprayregen, P.C.
       Ryan B. Bennett, P.C.
       Stephen C. Hackney, P.C.
       Gregory F. Pesce
       Kirkland & Ellis LLP
       300 North LaSalle Street
       Chicago, IL 60654
       james.sprayregen@kirkland.com
       ryan.bennett@kirkland.com
       stephen.hackney@kirkland.com
       gregory.pesce@kirkland.com
       (Dura)
       Email




27645998.1
                   Case 18-10512-KBO      Doc 2279   Filed 01/27/21   Page 7 of 10


       Adam J. Greene, Esq.                            Theresa Trzaskoma, Esq.
       Steven B. Eichel, Esq.                          Michael Tremonte, Esq.
       Robinson Brog Leinwand Greene                   Jennifer X. Luo, Esquire
       Genovese & Gluck P.C.                           Alexandra G. Elenowitz-Hess, Esq.
       875 Third Avenue, 9th Floor                     Vikram Shah, Esq.
       New York, NY 10022                              Ryan Pollock, Esq.
       ajg@robinsonbrog.com                            Justin Gunnell, Esq.
       se@robinsonbrog.com                             Sher Tremonte LLP
       (Vik Jindal)                                    90 Broad Street, 23rd Floor
       Email                                           New York, NY 10004
                                                       TTrzaskoma@shertremonte.com
                                                       mtremonte@shertremonte.com
                                                       jluo@shertremonte.com
                                                       ahess@shertremonte.com
                                                       vshah@shertremonte.com
                                                       rpollock@shertremonte.com
                                                       jgunnell@shertremonte.com
                                                       dberger@abv.com
                                                       jcraig@abv.com
                                                       lpincus@abv.com
                                                       (Patriarch Entities)
                                                       Email

       Evelyn J. Meltzer                               Todd A. Feinsmith
       Troutman Pepper Hamilton Sanders LLP            Troutman Pepper Hamilton Sanders LLP 19th
       Hercules Plaza, Suite 5100                      Floor, High Street Tower
       1313 Market Street, P.O. Box 1709               125 High Street
       Wilmington, DE 19899-1709                       Boston, MA 02110-2736
       Evelyn.meltzer@troutman.com                     Todd.feinsmith@troutman.com
       (RM Technologies, Inc.)                         (RM Technologies, Inc.)
       Email                                           Email

       James D. Rosener                                Robert M. Hirsh
       Troutman Pepper Hamilton Sanders LLP            Phillip Khezri
       The New York Times Building                     Lowenstein Sandler LLP
       37th Floor                                      1251 Avenue of the Americas
       620 Eighth Avenue                               New York, NY 10020
       New York, NY 10018-1405                         rhirsh@lowenstein.com
       James.rosener@troutman.com                      pkhezri@lowenstein.com
       (RM Technologies, Inc.)                         (JMB Capital)
       Email                                           Email




27645998.1
                    Case 18-10512-KBO    Doc 2279   Filed 01/27/21   Page 8 of 10


       Frederick B. Rosner                            Regina Stango Kelbon, Esq.
       Jason A. Gibson                                Blank Rome LLP
       The Rosner Law Group LLC                       1201 N. Market Street, Suite 800
       824 N. Market Street, Suite 810                Wilmington, DE 19801
       Wilmington, DE 19801                           kelbon@blankrome.com
       rosner@teamrosner.com                          (Plaintiff)
       gibson@teamrosner.com                          Email
       (JMB Capital)
       Email




27645998.1
                       Case 18-10512-KBO      Doc 2279    Filed 01/27/21   Page 9 of 10


Recipient                        Company                               Telephone No.      Facsimile No.
Norman L. Pernick, Esq.          Cole Schotz P.C.                      302-652-2000       302-574-2100

Randy M. Mastro, Esq.            Gibson, Dunn & Crutcher LLP           212-351-3825       212-351-5219

Robert Klyman, Esq.              Gibson, Dunn & Crutcher LLP           213-229-7562       213-229-6562

Monica K. Loseman, Esq.          Gibson, Dunn & Crutcher LLP           303-298-5784       303-313-2828

Kenneth J. Nachbar, Esq.         Morris, Nichols Arsht & Tunnell       302-351-9294       302-422-3013

Derek C. Abbott, Esq.            Morris, Nichols Arsht & Tunnell       302-351-9357       302-425-4664
                                 Quinn Emanuel Urquhart & Sullivan,
Jonathan E. Pickhardt, Esq.                                            212-849-7000       212-849-7100
                                 LLP
Jonathan M. Hoff, Esq.           Cadwalader, Wickersham & Taft LLP     212-504-6474       212-504-6666
                                                                       44-0-20-7170-      44-0-20-7170-
Gregory M. Petrick, Esq.         Cadwalader, Wickersham & Taft LLP
                                                                       8688               8600
Brian J. Lohan, Jr., Esq.        Arnold & Porter Kaye Scholern LLP     312-583-2300       312-583-2360

Ellen W. Slights, Esq.           U.S. Attorney's Office                302-573-6277       302-573-6431

Juliet M. Sarkessian, Esq.       Office of the United States Trustee   302-573-6491       302-573-6497

Brett D. Jaffe, Esq.             Alston & Bird LLP                     212-210-9547       212-210-9444

Jonathan T. Edwards, Esq.        Altson & Bird LLP                     404-881-7000       404-253-8298

James D. Herschlein              Arnold & Poreter Kaye Scholder LLP    212-836-8655       212-836-8689

Matthew P. Ward                  Womble Bond Dickinson (US) LLP        302-252-4320       302-252-4330

Josef W. Mintz                   Blank Rome LLP                        302-425-640        302-425-6464

Rick Antonoff                    Blank Rome LLP                        212-885-5000       212-885-5001

Joseph J. Farnan, Jr.            Farnan LLP                            302-777-0321       302-777-0301

Mark D. Collins, Esq.            Richards, Layton & Finger, P.A.       302-651-7700       302-651-7701
                                 Milbank, Tweed, Hadley & McCloy
Dennis F. Dunne, Esq.                                                  212-530-5000       212-530-5219
                                 LLP
Zachary I. Shapiro, Esq.         Richards, Layton & Finger, P.A.       302-651-7700       302-651-7701


27645998.1
                 Case 18-10512-KBO     Doc 2279    Filed 01/27/21    Page 10 of 10


Daniel Brogan                Bayard, P.A.                           302-429-4226     302-658-6395

Regina Stango Kelbon, Esq.   Blank Rome LLP                         302-425-6400     302-428-5133

Theresa Trzaskoma, Esq.      Sher Tremonte LLP                      212-202-2600     212-202-4156




                                       YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                        /s/ Chad Corazza
                                       Chad Corazza, Paralegal
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (302) 571-1253




27645998.1
